Title: To George Washington from Gouverneur Morris, 9 October 1782
From: Morris, Gouverneur
To: Washington, George


                  
                     Dr General
                     Philadelphia 9 Octr 1782
                  
                  In Consequence of a very interesting Conversation which has passed between Mr Ogden and myself, I have advised him to wait upon you.  He will deliver this Letter.  How far what he has to communicate may merit Attention you can best determine.  I confess that I think it very important.  Believe me always very sincerely yours
                  
                     Gouv. Morris
                     
                  
               